DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 and 24-31 are pending.
Claims 3, 5, 21, 22, and 24-26 are withdrawn from consideration as being directed to non-elected inventions.
Claims 1, 2, 4, 6-20, and 27-31 are presented for examination.
Claims 1, 2, 4, 6-20, and 27-31 are rejected.

Examiner’s Statement on Claim Interpretation
Applicants claims as presently amended are drawn to “extruded and spheronized pellets,” with “each extruded and spheronized pellet comprising a homogeneous mixture of…cholestyramine” and any of three combinations of binder and acrylate recited as alternatives.  Applicants’ amendments lay claim to pellets in the form of a homogenate, or matrix, wherein a combination of cholestyramine and any of the binder/acrylate copolymer combinations set forth as alternatives i. through iii that demonstrates a degree of friability of 3% or less.  Claims 27-31 mirror the language set forth by Claim 1 and other dependent claims, specifying that the composition is obtained by particular process steps: applicants are reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  In addition, concerning Claims 32 and 33 limitations regarding the friability of the pellets: The U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.")

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-11, 13, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (U.S. PGPub. 2003/0124088), in view of Lopez-Belmonte (U.S. PGPub. 2010/0316722), Mohammad (WO2010/140007), McClelland (U.S. 5,350,584), and Moest (CA 2,065,151).
Applicant’s claims are directed to extruded and spheronized pellet compositions containing a mixture of between 75-92%% cholestyramine and any of three alternative combinations of excipients that demonstrates a degree of friability of less than 3%; art concerning the crush-resistance of dosage forms will be considered suitable for addressing the friability, or crushability, set forth in the claims as the terms are synonymous.  One set of See specification pages 13-15.  Claims 10-20 further require that the pellets of Claim 1 be incorporated into a “multiparticulate drug delivery system,” with Claims 11-13 requiring that the dosage forms provide various properties in terms of the location and manner of drug release.  Claim 14 indicates that the pellets are to be provided in an orally deliverable dosage form having a “colon release coating around said pellets.”  Claims 15-20 provide particular properties, components, and arrangements of components which satisfy the “colon release coating” of Claim 14.  As set forth above, Claims 27-31 mirror limitations of Claims 1, 2, 4, and 6-8, differing by inclusion of, from the perspective of the examiner, a non-limiting recitation of the process which is to give rise to the compositions claimed.  
Masuda describes compositions comprising cores containing a bile acid absorber coated by a polymer to permit the release of the drug from an area including the lower part of the small intestine through the cecum, the portion of the intestine joining the colon to the small intestine, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Exemplary enteric polymers to coat the cores of Masuda include each of the EUDRAGIT RL and RS ammonio acrylate copolymers, [0010; 0036-37], and hydroxypropylmethylcellulose acetate succinate, [0010; 0036] in concentration ranges of about 15-75% of the composition, providing in some instances about 10% of the composition, which applicants disclosure and claims indicate provide for the claimed pH- and diffusion-controlled release of cholestyramine.  [0039].  Masuda indicates that, among other excipients, binders may suitably be incorporated into the particles described therein to aid in the formulation of such granules for oral administration.  [0044].  Masuda additionally indicates that the particles described may be incorporated into a capsule, wherein the surface of the capsule is coated to provide for the release of the drug from an area including the lower part of the small intestine through the cecum by the utilization of at least any of the coating materials described as useful for coating the cholestyramine cores.  [0052].  
Masuda does not describe using as the cholestyramine core onto which the colonic-targeting polymer is coated a combination of cholestyramine with any of MC, HPC, HPMC, NaCMC, and an EUDRAGIT polymer, nor is extruding or spheronizing the cholestyramine pellets described.
See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Lopez-Belmonte indicates that any of a variety of plasticizers, glidants, absorption enhancers, humectants, surfactants, coloring agents, and dispersants may optionally be included to provide particles in the size of between 0.1-1.2mm, a particle size range overlapping and therefore rendering obvious that of the instant claims.  [0142-44].  Each of wet and dry granulation and spheronization processes are explicitly described as usefully employed to provide the polymeric matrices of Lopez-Belmonte.  [0171-73; 0201].  These particles are described by Lopez-Belmonte as useful for the preparation of tablets and capsules.
Given the teachings of Lopez-Belmonte, it would have been prima facie obvious to have provided a pellet of between 0.1-1.2mm by combining, via wet or dry granulation and spheronization, each of the instantly claimed microcrystalline cellulose, cholestyramine, Eudragit ammoniomethacrylate polymers, and hydroxypropylmethylcellulose to provide a polymer matrix containing concentrations of each overlapping and therefore rendering obvious those of the instant claims.
Looking to the teachings of Mohammad, the skilled artisan would recognized that, in addition to the binding capacity conveyed by Lopez-Belmonte’s description of using Eudragit RS and RL copolymers to provide drug delivery matrices, particulates incorporating these ammonio methacrylate copolymers obtain through their use resistance to crushing owing to the 
McClelland describes extruded and spheronized particles having a size in the range of 0.3-3mm in diameter.  (Abs., Col.1, L.13-19; Col.2, L.25-30, 50-53).  A particular resin used in such extrusion/spheronization processes is cholestyramine.  (Col.2, L.65).  McClelland indicates that these extruded/spheronized particles may incorporate binders, dispersants, emulsifiers, wetting agents, dyes, and excipients commonly used as stabilization agents or to aid in the production of the spheres.  (Col.5, L.38-51).  McClelland establishes that these extruded/spheronized particles may suitably then be provided with any of a variety of coating materials.  (Col.7, L.1-20).
Moest describes cholestyramine pellets and granules having dimensions in the range of 1-6 or 1-4mm, a range overlapping and rendering obvious that of the instant claims.  (Pg.2, L.21-28).  HPMC is described as a binder suitable for use in formulating the cholestyramine pellets, preferably when used in the range of about 2-10% by weight, (Pg.3, L.1-8), with the Cholestyramine present in between about 80-99% by weight of the granule.  (Pg.3, L.9-11).
It would have been prima facie obvious to have used the polymer matrix containing at least 10% HPMC, at least 10% ammonio methacrylate copolymer, and up to 80% cholestyramine suggested by Lopez-Belmonte in the extruded/spheronized particles of McClelland as the cores of the colon-targeted polymer-coated particles of Masuda to arrive at cholestyramine pellets according to the instant claims.  One having ordinary skill in the art would have been motivated to do this because Lopez-Belmonte explicitly describes each of the See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Claims 1, 2, 4, 6-20, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, Lopez-Belmonte, Mohammad, McClelland, and Moest as applied to Claims 1, 2, 4, 6-11, 13, and 27-33, above, and further in view of Huguet (U.S. 8,048,413), Li (Xiaoxi Li, et al, Effect of Resistant Starch Film Properties on the Colon-Targeting Release of Drug From Coated Pellets, 152 J Control. Rel. e5 (2011)), and Anfinsen (U.S. PGPub. 2005/0118326).
Masuda, Lopez-Belmonte, Mohammad, McClelland, and Moest, discussed in greater detail above, describe coated capsule formulations of extruded and spheronzied granules of cholestyramine, HPMC, microcrystalline cellulose, and EUDRAGIT ammonio methacrylate copolymers for targeted delivery of the active agents to the cecum and colon.
While generically indicating that such coatings may be used to provide for delivery of the agents to the colon, neither Masuda nor Moest describe the types of coating materials to be placed on the capsule containing the granules as are described by instant claims 12 and 14-20.
Huguet describes compositions containing absorbents including the instantly claimed cholestyramine (Col.4, L.55-65), and binders including the instantly claimed HPMC (Col.6, L.40-56), formulated into capsules containing granules.   (Col.6, L.61-65; Col.7, L.7-9).  These dosage forms are described as provided with any of a variety of coatings, including enteric coatings, or enzymatically degradable coatings for targeting the delivery of such absorbents to the colon.  (Col.7, L.9-18).  Each of the HPMCAS and EUDRAGIT polymers according to each of the instant claims as well as the Masuda disclosure are described, (Col.7, L.19-36), as are combinations and multi-layered coatings using different polymers, (Col.7, L.44-55), and plasticizers to reduce the fragility of the coatings, addressing the limitations of Claims 1-13, 15, and 18-20.  (Col.7, L.56-61).  

It would have been prima facie obvious to have utilized either a resistant starch such as resistant starch type 2 as a colonic-targeted coating for cholestyramine extruded/spheronized pellet-containing capsule, or a combination of an EUDRAGIT RL or RS polymer coating with a HPMCAS layer to provide for the colonic delivery of cholestyramine pellets, because at the time of the instant application each of resistant starches, EUDRAGIT RL and RS polymers, and HPMCAS were known to be useful as coating materials for providing for the targeted colonic delivery of active agents.  Combined with the teachings of Huguet concerning the manner in which cholestyramine may be targeted to the colon with any of a variety of these layers, combined with the teachings of Masuda, Lopez-Belmonte, McClelland, and Moest concerning the formulation of extruded and spheronized cholestyramine granules of HPMC and EUDRAGIT ammonio methacrylate polymers for encapsulation and delivery to the lower intestinal tract, and the instant claims appear to be little more than an arrangement of old elements with each performing the same function it had been known to perform and yielding no more than one would expect from such an arrangement.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).  Concerning the arrangement of inner and outer layers of coatings set forth by instant claims 18-20, it must be remembered that in the absence of See, e.g., Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).

1, 2, 4, 6-8, 10, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland (U.S. 5,350,584), in view of Lopez-Belmonte (U.S. PGPub. 2010/0316722), Mohammad (WO2010/140007), Schulz (U.S. 5,167,965), Glinecke (U.S. PGPub. 2003/0153607), and Moest (CA 2,065,151).
McClelland describes spheronized particles containing charged resins and medicaments for use in controlled release dosage forms.  (Col.1, L.5–10; Col.1, L.65 – Col.2, L.8).  McClelland describes extruded and spheronized particles having a size in the range of 0.3-3mm in diameter, typically containing from about 10-70% of the charged resin.  (Abs., Col.1, L.13-19; Col.2, L.25-30, 50-61).  A particular resin used in such extrusion/spheronization processes is cholestyramine.  (Col.2, L.65).  McClelland indicates that the term “medicament” includes any physiologically or pharmacologically active substance.  (Caol.3, L.5–10).  McClelland indicates that any of a variety of ingredients, including the instantly claimed methylcellulose and sodium carboxymethylcellulose, commonly used as stabilizing agents or to aid in the production of spheres may be employed as pharmaceutical excipients.  (Col.5, L.44–51).  McClelland establishes that these extruded/spheronized particles may suitably then be provided with any of a variety of coating materials.  (Col.7, L.1-20).

Lopez-Belmonte describes particles in the form of a polymer matrix combining an active agent with at least one nonenteric biodegradable polymer and at least one nonenteric polycationic polymer.  [0069-71].  Active agents to be combined with the polymeric matrix include agents with activity in the digestive tract, an activity which the teachings of Masuda establish the cholestyramine of the instant claims is known to provide.  [0141; 0146].  Lopez-Belmonte indicates that the matrix should each of the anionic/neutral polymeric components, and cationic polymeric component should be present in concentrations of at least 10% of the matrix.  [0150].  The polycationic polymer should represent between 1-99% relative to the biodegradable polymer present in the matrix.  [0151].  Lopez-Belmonte indicates that in some embodiments, a proportion of anionic/neutral polymer is in the range of 10-90% of cationic polymer based upon the total weight of the combination of cationic and anionic/neutral polymers.  [0152].  Acrylic and methacrylic copolymers, as well as the cholestyramine described as an active agent by Masuda, are recited as exemplary polycationic polymers, with each of polyesters and natural polymers recited as suitable biodegradable polymers for use in the formation of such matrix particles.  [0086].  The art therefore recognizes that the cholestyramine of the instant claims serves as each of an agent active in the digestive tract, per the teachings of Masuda specifically to address and treat diarrhea, as well as a cationic carrier polymer per the teachings of Lopez-Belmonte.  Each of the microcrystalline cellulose of Claim 1 and the HPMC specifically recited as a binding agent in instant Claim 4 are recited specifically as exemplary natural anionic or neutral polymers which may be incorporated into such polymer matrix particles in concentrations See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Lopez-Belmonte indicates that any of a variety of plasticizers, glidants, absorption enhancers, humectants, surfactants, coloring agents, and dispersants may optionally be included to provide particles in the size of between 0.1-1.2mm, a particle size range overlapping and therefore rendering obvious that of the instant claims.  [0142-44].  Each of wet and dry granulation and spheronization processes are explicitly described as usefully employed to provide the polymeric matrices of Lopez-Belmonte.  [0171-73; 0201].  These particles are described by Lopez-Belmonte as useful for the preparation of tablets and capsules.
Given the teachings of Lopez-Belmonte, it would have been prima facie obvious to have provided a pellet of between 0.1-1.2mm by combining, via wet or dry granulation and spheronization, each of the instantly claimed microcrystalline cellulose, cholestyramine, Eudragit ammoniomethacrylate polymers, and hydroxypropylmethylcellulose to provide a polymer matrix containing concentrations of each overlapping and therefore rendering obvious those of the instant claims.

Schulz describes forming granules, which can be compressed into tablets, containing cholestyramine in combination with a hydrophobic colloid of carbohydrates including each of the methylcellulose and sodium carboxymethylcellulose recited by each of McClelland and the instant claims.  (Col.3, L.26-44; Col.6, L.10-12).    Schulz describes combining the cholestyramine and gum to form a paste which is then extruded and pelletized.  (Col.5, L.62-63).
Glinecke indicates that incorporating EUDRAGIT RS polymers into a matrix employed in the formation of tablets is known to provide for the controlled release of active agents incorporated into such matrices.  [0017-18].
Moest describes cholestyramine pellets and granules having dimensions in the range of 1-6 or 1-4mm, a range overlapping and rendering obvious that of the instant claims.  (Pg.2, L.21-28).  HPMC and the methylcellulose of the instant claims, McClellan, and Schultz, is described as binders suitable for use in formulating the cholestyramine pellets, preferably when used in the range of about 2-10% by weight, (Pg.3, L.1-8), with the Cholestyramine present in between about 80-99% by weight of the granule.  (Pg.3, L.9-11).
prima facie obvious to have used either of methylcellulose or sodium carboxymethyl cellulose and combined these excipients with cholestyramine and a EUDRAGIT RS polymer to provide for a sustained-release matrix of cholestyramine as the extruded/spheronized particles of McClelland.  The use of such a combination in the context of such art appears to amount to little more than the selection of known materials for incorporation into a composition, based on their recognized suitability for its intended use.  It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Mohammad informs the skilled artisan that incorporating acrylate copolymers such as the Eudragit RL copolymers taught by Lopez-Belmonte would be expected to improve the crushability or friability of pellet compositions incorporating them.  

Claims 1, 2, 4, 6-20, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland, Lopez-Belmonte, Mohammad, Schulz, Glinecke, and Moest as applied to Claims 1, 2, 4, 6-8, 10, and 27-33, above, and further in view of Masuda (U.S. PGPub. 2003/0124088, Huguet (U.S. 8,048,413), Li (Xiaoxi Li, et al, Effect of Resistant Starch Film Properties on the Colon-Targeting Release of Drug From Coated Pellets, 152 J Control. Rel. e5 (2011)), and Anfinsen (U.S. PGPub. 2005/0118326).

While generically indicating that such coating may be used, neither McClelland, Lopez-Belmonte, Schulz, Glinecke, nor Moest describe the types of coating materials to be placed on the capsule to provide for colonic delivery containing the granules as are described by the instant claims.
Masuda indicates that bile acid diarrhea may usefully be treated by coating the surface of a bile acid adsorbent to targeting the delivery of the bile acid adsorbent to the lower part of the small intestine to the cecum.  [0006].  Masuda indicates that polymeric coatings on granules are useful to achieve this result.  [0007; 0013].
Huguet describes compositions containing absorbents including the instantly claimed cholestyramine (Col.4, L.55-65), binders including the instantly claimed HPMC (Col.6, L.40-56), formulated into capsules containing granules.   (Col.6, L.61-65; Col.7, L.7-9).  These dosage forms are described as provided with any of a variety of coatings, including enteric coatings, or enzymatically degradable coatings for targeting the delivery of such absorbents to the colon.  (Col.7, L.9-18).  Each of the HPMCAS and EUDRAGIT polymers according to each of the instant claims as well as the Masuda disclosure are described, (Col.7, L.19-36), as are combinations and multi-layered coatings using different polymers, (Col.7, L.44-55), and plasticizers to reduce the fragility of the coatings, addressing the limitations of Claims 1-13, 15, and 18-20.  (Col.7, L.56-61).  

It would have been prima facie obvious to have utilized either a resistant starch such as resistant starch type 2 as a colonic-targeted coating for cholestyramine extruded/spheronized pellet-containing capsule, or a combination of an EUDRAGIT RL or RS polymer coating with a HPMCAS layer to provide for the colonic delivery of cholestyramine pellets, because at the time of the instant application each of resistant starches, EUDRAGIT RL and RS polymers, and HPMCAS were known to be useful as coating materials for providing for the targeted colonic delivery of active agents.  Combined with the teachings of Huguet concerning the manner in which cholestyramine may be targeted to the colon with any of a variety of these layers, combined with the teachings of McClelland, Lopez-Belmonte, Schulz, Glinecke, Moest, and Masuda concerning the formulation of extruded and spheronized cholestyramine granules of HPMC and EUDRAGIT ammonio methacrylate polymers for encapsulation and delivery to the lower intestinal tract, and the instant claims appear to be little more than an arrangement of old elements with each performing the same function it had been known to perform and yielding no more than one would expect from such an arrangement.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).  Concerning the arrangement of inner and outer layers of coatings set forth by instant claims 18-20, it must be remembered that in the absence of See, e.g., Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered.
Applicants argue that Mohammed, relied upon to establish that the inclusion of EUDRAGIT polymers in the matrix of the cholestyramine compositions suggested by Masuda and Lopez-Belmonte would impart crush-resistance to the compositions, nevertheless fails to quantify the exact degree of crush resistance optimally achieved.  Applicants assert that on the basis of this failure to specify a degree of crush resistance falling within the metes and bounds of the properties claimed, no valid prima facie case of obviousness can be formulated.  This is unpersuasive because it is well established that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Complicating matters is the fact that applicants’ claims encompass EUDRAGIT polymer concentrations of up to 20%, concentrations which overlap those exemplary ranges taught by Mohammed as conveying desirable crush resistance.  
Applicants’ assertion that the criticality of the range of 1-3% acrylate polymer in terms of conveying the friability recited in the claims is not supported by the evidence of record, nor is such a range what applicants have actually claimed.  As set forth above, applicants claims encompass compositions of at least 75% cholestyramine and as little as 5% binding agent and “at least 3% acrylate copolymer.”  Basic math leads the skilled artisan to realize these claims encompass as much as 20% acrylate copolymer.  “Table In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (“The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”).  Here, applicants’ data demonstrates that failing to include an acrylate polymer such as EUDRAGIT will lead to an undesirably crushable tablet; precisely what Mohammad establishes a skilled artisan would expect to see.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  Nothing of the range of greater than 3% and less than 20% EUDRAGIT polymers is presented, rendering it impossible for the skilled artisan to establish, per applicants arguments, that the range of 1-3% acrylate copolymer establishes unexpected results.
Applicants’ arguments concerning teachings of each of the Masuda, McClelland, Mohammad, and Moest references, considered in a vacuum and not in the context of the obviousness rejection set forth by the examiner, are per se unpersuasive.  Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants’ arguments concerning the preferred embodiments disclosed by Masuda and Moest cannot serve to overcome the prima facie case of obviousness set forth by the examiner, as it is well established that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Applicants are also reminded that a reference is not limited to its working examples, but must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (C.C.P.A 1966). In re Chapman, 357 F.2d 418, 148 USPQ 711 (C.C.P.A. 1966).
Applicants position that the teachings of Li, McClelland, Schulz, Glinecke, Moest, and Anfinsen simply assert that none of these reference address the alleged shortcomings in the 

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613